Name: Commission Regulation (EC) No 1588/98 of 23 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities24. 7. 98 L 208/7 COMMISSION REGULATION (EC) No 1588/98 of 23 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 24 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 24. 7. 98L 208/8 ANNEX to the Commission Regulation of 23 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 066 53,2 999 53,2 0709 90 70 052 52,3 999 52,3 0805 30 10 382 61,5 388 68,8 524 76,5 528 68,3 999 68,8 0806 10 10 052 128,2 400 312,5 600 97,0 624 110,2 999 162,0 0808 10 20, 0808 10 50, 0808 10 90 388 72,0 400 85,3 508 106,3 512 78,1 524 88,8 528 79,9 800 210,4 804 113,2 999 104,3 0808 20 50 052 112,7 388 99,3 512 91,0 528 79,8 999 95,7 0809 10 00 052 210,5 064 115,9 066 111,6 999 146,0 0809 20 95 052 394,0 061 260,9 064 208,0 400 287,8 404 365,2 616 235,2 999 291,8 0809 40 05 052 137,0 064 92,0 066 106,5 624 252,3 999 147,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.